Exhibit 99.1 FOR IMMEDIATE RELEASE 900 S. Shackleford, Suite 401 Little Rock, AR 72211 FOR FURTHER INFORMATION CONTACT: Richard N. Massey | Chairman Matt Machen | CFO Bear State Financial, Inc. Announces Second Quarter 2014 Results and Reaffirms Guidance for Remainder of 2014 FINANCIAL HIGHLIGHTS: ● Bear State Financial, Inc. reports second quarter 2014 core earnings of $0. 0 5 per common share and a GAAP loss of $0.13 per common share (which GAAP loss is due primarily to one-time expenses). ● In its merger with First National Security C ompany in June 2014 , Bear State tripled its size to approximately $1.45 billion in assets at June 30, 2014 . Only 17 days of First National Security Company earnings were included in Bear State’s second quarter of 2014. ● Bear State reaffirms its earlier guidance that it will earn $0.25 to $0.30 per common share , excluding one-time expenses, for the six months ended December 31, 2014 . ● During the twelve months ended June 30, 2014, First Federal B ank experienced loan growth of 18% and Heritage Bank had loan growth of 20 % . Little Rock, AR - August 14, 2014 – Bear State Financial, Inc. (“Bear State,” NASDAQ: BSF), today reported core earnings of $1 million and core earnings per diluted common share of $0.05 in the second quarter of 2014, compared to a loss of $257 ,000 in the first quarter of 2014 and core earnings of $84 ,000 in the second quarter 2013. The Company reaffirms its June 25, 2014 guidance that it expects to report earnings per share of $0.25-0.30 for the six months ending December 31, 2014, excluding one-time adjustments or expenses. Anticipated one-time expenses during the third and fourth quarter include approximately $3 million in termination fees associated with merger integration and core technology systems conversion. Bear State expects to provide guidance for the year ending December 31, 2015 in the fourth quarter of 2014. 1 On June 13, 2014, Bear State completed its previously announced merger of First National Security Company (“First National”), the parent company for First National Bank headquartered in Hot Springs, Arkansas and Heritage Bank headquartered in Jonesboro, Arkansas. The Company’s results of operations for the three and six months ended June 30, 2014 includes results of operations for First National for the period from June 14 through June 30, 2014. Including certain non-core charges described below, Bear State recorded a GAAP loss of $0.13 per diluted common share during the second quarter of 2014. The second quarter of 2014 included three significant non-recurring items. First, the Company elected to retire certain pension liabilities which resulted in a charge of $2.9 million. This election is expected to result in a substantial reduction of the Company’s annual pension expense. Second, after a comprehensive review of its real estate owned (“REO”) portfolio as of June 2014, the Company incurred charges in the second quarter of $618 ,000 as a result of its decision to more aggressively market certain REO properties, including reductions in the asking price on certain properties. Third, during the second quarter of 2014, the Company incurred merger-related expenses of approximately $392,000. Collectively, the net effect of these three items was a decrease in earnings of approximately $3.91 million, or approximately $0.18 of diluted earnings per share. FINANCIAL CONDITION Total assets were $1.45 billion at June 30, 2014, a 182% increase compared to $516 million at June 30, 2013. Total deposits were $1.23 billion at June 30, 2014, a 179% increase compared to $442 million at June 30, 2013. The increase in both assets and deposits was primarily due to the First National merger. Total loans, including those acquired, were $1.01 billion at June 30, 2014, an increase of $667 million, or 193%, compared to the same period in 2013. Total loan growth for the twelve month period ended June 30, 2014 for each of Bear State’s three banks was as follows: First Federal Bank 18%; First National Bank -4%; Heritage Bank 20%. Common stockholders’ equity was $143 million at June 30, 2014, a 101% increase from $71 million at June 30, 2013. Tangible common stockholders’ equity was $110 million at June 30, 2014, a 55% increase from $71 million at June 30, 2013. Book value per common share was $4.76 at June 30, 2014, a 33% increase from $3.57 at June 30, 2013. Tangible book value per common share was $3.65 at June 30, 2014, a 2% increase from $3.57 at June 30, 2013. The Company’s ratio of common stockholders’ equity to total assets decreased to 9.87% at June 30, 2014, compared to 13.77% at June 30, 2013. The calculation of the Company’s tangible book value per common share, tangible common stockholders’ equity and the reconciliation to GAAP is included in the schedules accompanying this release. 2 RESULTS OF OPERATIONS Second quarter 2014 core earnings totaled $1 million or $0.05 per common share, compared to a loss of $257 ,000 or $0.01 per common share in the prior quarter and to $84 ,000 or $0 .00 per common share in the second quarter of 2013. The core return on average assets measured 0.54%, -0 .19%, and 0.06% and core return on average equity measured 4.65%, -1.45%, and 0 .47% for these periods respectively. GAAP earnings include the impact of non-core charges. The reconciliation of net income and core income, together with related financial measures is included in the schedules accompanying this release. Non-core charges totaled $3.91 million or $0.18 per common share in the most recent quarter. Including these net non-core charges, second quarter 2014 GAAP results were a loss of $2.91 million or -$0.13 per common share. GAAP net income totaled -$277,000 or -$0.01 per common share in the prior quarter and $84,000 or $0.00 per common share in the second quarter 2013. The GAAP loss resulted in a GAAP return on average assets of –1.56% in the most recent quarter, compared to -0.20% and 0.06% in the prior periods respectively. Net interest income for the second quarter 2014 was $5.52 million, compared to $3.63 million for the same period in 2013. Net interest income for the six months ended June 30, 2014 was $9.38 million, compared to $7.35 million for the same period in 2013. Interest income for the second quarter of 2014 was $6.57 million compared to $4.46 million for the same period in 2013. Interest income for the six months ended June 30, 2014 was $11.32 million compared to $9.04 million for the same period in 2013. The increase in interest income for the three and six months ended June 30, 2014, compared to the comparable periods in 2013, was primarily related to increases in the average balances of loans receivable and investment securities as a result of the merger with First National, which contributed approximately $1.5 million of net interest income. Interest expense for the second quarter of 2014 was $1.05 million compared to $830,000 for the same period in 2013. Interest expense for the six months ended June 30, 2014 was $1.94 million compared to $1.69 million for the same period in 2013. The increase in interest expense for the three and six months ended June 30, 2014 compared to the comparable period in 2013 was primarily due to an increase in the average balance of deposit accounts as a result of the First National merger. The net interest margin measured 3.33% for the second quarter 2014, compared to 2.98% for the same period in 2013. Net interest margin for the six months ended June 30, 2014 was 3.21%, compared to 3.05% for the same period in 2013. The Company’s net interest margin increased primarily as a result of an increase in yields on loans receivable resulting from loans acquired in the First National merger. The average cost of total interest-bearing liabilities decreased to 0.70% for the second quarter 2014, compared to 0.75% for the same period in 2013. Average cost of total interest-bearing liabilities for the six months ended June 30, 2014 was 0.74%, compared to 0.77% for the same period 2013. 3 Noninterest income is generated primarily through deposit account fee income, profit on sale of loans, and earnings on life insurance policies. Total noninterest income of $1.83 million for the three months ended June 30, 2014 increased from $1.34 million for the same period in 2013. Total noninterest income of $3.03 million for the six months ended June 30, 2014 increased from $2.59 million for the same period in 2013. The increase in the three and six month comparison periods was primarily due to an increase in the number of mortgage loans sold and the average profit on loans held for sale. Total noninterest expense increased $5.14 million or 105% during the second quarter of 2014 compared to the second quarter of 2013. Total noninterest expense increased $5.8 0 million or 61% during the six months ended June 30, 2014 compared to the same period in 2013. The variances in total noninterest expense were noted previously as being primarily related to the election to retire certain pension liabilities, an increase in loss provision on REO, and expenses related to the First National merger. The Company’s efficiency ratio improved to 83% from 105% in the prior quarter and from 98% in the second quarter of 2013. Nonperforming assets declined from $17.96 million at March 31, 2014 to $15.43 million at June 30, 2014, a 14% reduction. Nonperforming assets were 1.07% of total assets at June 30, 2014, compared to 3.16% at March 31, 2014 and 4.98% at June 30, 2013. The allowance for loan losses represented 1.23% of total loans at June 30, 2014, compared to 3.15% at March 31, 2014 and 3.84% at June 30, 2013. The ratio of the allowance for loan losses to nonperforming loans was 135% at June 30, 2014, compared to 114% at March 31, 2014 and 97% at June 30, 2013. Net charge-offs were $316 ,000 for the quarter ended June 30, 2014 compared to $233,000 for the first quarter 2014 and $2.35 million for the quarter ended June 30, 2013. Annualized net charge-offs as a percentage of average loans for the quarter ended June 30, 2014 were 0.25% compared to 2.68% for the quarter ended June 30, 2013. Provision for loan losses increased from $0 for the second quarter of 2013 to $230,000 for the second quarter of 2014. The provision was $0 for the first quarter of 2014. The increase in provision is attributable to loan growth at each of Bear State’s three banks. About Bear State Financial, Inc. Bear State Financial is the parent company for First Federal Bank, First National Bank in Hot Springs and Heritage Bank in Jonesboro. Bear State Financial, Inc. stock is traded on the NASDAQ Global Market under the symbol BSF. For more information on Bear State Financial, please visit www.bearstatefinancial.com . About First Federal Bank First Federal is a community bank serving consumers and businesses with a full range of checking, savings, investment, and loan products and services. The Bank conducts business from 12 full-service branch locations, one drive-thru facility, one stand-alone mortgage production office, and 17 ATMs. For information on First Federal’s products and services, visit the website at www.ffbh.com or contact the Solutions Center toll free at 1.866.242.3324 . 4 About First National Bank First National is a community-focused bank offering full-service commercial and retail banking to Central and Southwest Arkansas as well as Southeast Oklahoma. The Bank conducts business from 23 full-service branch locations and 19 ATMs. Additional information about First National products and services can be found on the website at www.fnbweb.biz . About Heritage Bank Heritage Bank is a community-focused bank offering full-service commercial and retail banking to Northeast Arkansas. The bank conducts business from 9 full-service branch locations and 8 ATMs. Additional information about Heritage Bank products and services can be found on the website at www.heritagebankark.com . Non-GAAP Financial Measures This release contains certain non-GAAP financial measures in addition to results presented in accordance with Generally Accepted Accounting Principles (“GAAP”). These non-GAAP measures provide supplemental perspectives on operating results, performance trends, and financial condition. They are not a substitute for GAAP measures; they should be read and used in conjunction with the Company’s GAAP financial information. In all cases, it should be understood that non-GAAP per share measures do not depict amounts that accrue directly to the benefit of shareholders. Earnings per share excluding one-time adjustments or expenses is considered a non-GAAP measure. For the six months ending December 31, 2014, non-GAAP earnings per share excludes acquisition related expenses, restructuring and impairment charges, and certain investment gains or losses, the exact amount of which are not currently determinable, but may be significant. For that reason, Bear State is unable to provide GAAP earnings estimates for the six months ending December 31, 2014 at this time. Bear State believes that non-GAAP earnings per share is useful because that information is an appropriate measure for evaluating Bear State's operating performance. This measure should be considered in addition to, not a substitute for, or superior to, measures of financial performance prepared in accordance with GAAP. The Company utilizes the non-GAAP measure of core earnings in evaluating operating trends, including components for core revenue and expense. These measures exclude amounts which the Company views as unrelated to its normalized operations. The Company also adjusts certain equity related measures to exclude intangible assets due to the importance of these measures to exclude intangible assets due to the importance of these measures to the investment community. A reconciliation of non-GAAP financial measures to GAAP measures is included in the accompanying financial tables. 5 Forward-Looking Statements This press release contains statements about future events that constitute forward-looking statements within the meaning of the Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including, without limitation, statements regarding Bear State’ s projected earnings per share for the six months ended December 31, 2014. Such forward-looking statements may be identified by reference to a future period or periods, or by the use of forward- looking terminology, such as “may,” “will,” “believe,” “expect,” or similar terms or variations on those terms, or the negative of those terms. Forward-looking statements are subject to numerous risks and uncertainties, including, but not limited to, those risks previously disclosed in Bear State ’s filings with the SEC, general economic conditions, changes in interest rates, regulatory considerations, competition, technological developments, retention and recruitment of qualified personnel, and market acceptance of the Bank ’s pricing, products and services, and with respect to the loans extended by the Bank and real estate owned, market prices of the property securing loans and the costs of collection and sales. Bear State wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Bear State does not undertake and specifically declines any obligation to publicly release the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events . 6 BEAR STATEFINANCIAL, INC. SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, exceptshare data) June March December June Balance sheet data, at quarter end: Commercial real estate - mortgage loans $ 390,848 $ 202,965 $ 194,675 $ 170,717 Consumer real estate - mortgage loans 303,413 126,583 129,230 139,012 Farmland 48,710 2,570 2,663 2,289 Construction and land development 94,084 26,225 23,891 11,954 Commercial and industrial loans 142,058 34,240 29,033 15,912 Consumer and other 32,171 3,950 4,368 4,996 Total loans 1,011,284 396,533 383,860 344,880 Allowance for loan losses ) Investment securities 213,557 71,951 70,828 48,220 Goodwill 25,610 - - - Core deposit intangible, net 7,651 - - - Total assets 1,448,205 569,313 548,872 515,751 Noninterest-bearing deposits 146,348 22,025 19,427 21,215 Total deposits 1,231,414 488,717 469,725 441,893 Short term borrowings 20,270 - - - FHLB advances 34,127 5,912 5,941 996 Other borrowings 13,750 - - - Total stockholders' equity 142,995 71,574 71,187 70,996 Balance sheet data, quarterly averages: Total loans $ 505,754 $ 391,024 $ 376,932 $ 351,591 Investment securities 101,562 71,521 72,440 50,225 Total earning assets 665,536 509,016 492,769 488,103 Goodwill 4,497 - - - Core deposit intangible, net 1,512 - - - Total assets 748,967 556,426 539,926 539,728 Noninterest-bearing deposits 56,988 20,313 19,052 21,244 Interest-bearing deposits 587,429 456,275 443,469 441,729 Total deposits 644,417 476,588 462,521 462,973 Short term borrowings 2,918 - - - FHLB Advances 10,953 5,923 3,559 2,862 Other borrowings 1,338 - - - Total stockholders' equity 86,613 71,813 71,764 71,747 Statement of operation data for the quarter ended: Interest income $ 6,568 $ 4,751 $ 4,748 $ 4,457 Interest expense 1,050 891 878 830 Net interest income 5,518 3,860 3,870 3,627 Provision for loan losses 230 - - - Net interest income after provision for loan losses 5,288 3,860 3,870 3,627 Noninterest income 1,825 1,202 1,413 1,340 Noninterest expense 10,019 5,339 5,084 4,883 Income before taxes ) ) 199 84 Income tax expense - Net income $ ) $ ) $ 199 $ 84 7 BEAR STATE FINANCIAL, INC. SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, except share data) June March December June Common stock data at or for the quarter ended: Core earnings per share, diluted $ 0.05 $ ) $ 0.01 $ 0.00 Net income per share, diluted $ ) $ ) $ 0.01 $ 0.00 Tangible book value per share $ 3.65 $ 3.57 $ 3.55 $ 3.57 Book value per share $ 4.76 $ 3.57 $ 3.55 $ 3.57 Diluted shares outstanding 22,020,238 20,041,547 20,894,963 20,879,929 End of period shares outstanding 30,026,744 20,046,031 20,041,497 19,897,603 Profitability and performance ratios at or for the quarter ended: Core return on average assets % -0.19 % % % Return on average assets -1.56 % -0.20 % % % Core return on average equity % -1.45 % % % Core return on tangible equity % -1.45 % % % Return on average equity -13.46 % -1.56 % % % Net interest margin % Noninterest income to total revenue % Noninterest income to average assets % Noninterest expense to average assets % Efficiency ratio(1) % Average loans to average deposits % Securities to total assets % Asset quality ratios at or for the quarter ended: Allowance for loan losses to total loans % Allowance for loan losses to non-performing loans % Nonperforming loans to total loans % Nonperforming assets to total assets % Annualized net charge offs to average total loans % Capital ratios at quarter end: Tier 1 capital to average assets % Total capital to risk-weighted assets % Tier I capital to risk-weighted assets % (1) Efficiency ratio is a non-GAAP ratio that is calculated by dividing core noninterest expense by the sum of net interest income and noninterest income. Other companies may define and calculate this data differently. 8 BEAR STATE FINANCIAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION - UNAUDITED (In thousands, exceptshare data) June 30, December 31, ASSETS Cash and cash equivalents $ $ Federal funds sold Interest-bearing time deposits in banks Investment securities available for sale Other investment securities, at cost Loans receivable, net of allowance of $12,392 and $12,711, respectively Loans held for sale Accrued interest receivable Real estate owned - net Office properties and equipment - net Cash surrender value of life insurance Goodwill Intangible assets, net Prepaid expenses and other assets TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits Noninterest bearing $ $ Interest bearing Short term borrowings Other borrowings Other liabilities Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $0.01 par value—5,000,000 shares authorized; none issued at June 30, 2014 and December 31, 2013 Common stock, $0.01 par value—100,000,000 and 30,000,000 shares authorized at June 30, 2014 and December 31, 2013, respectively; 30,026,744 and 20,041,497 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders’ equity TOTAL $ $ 9 BEAR STATEFINANCIAL, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS - UNAUDITED (In thousands, exceptearnings per share) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, INTEREST INCOME: Loans receivable $ Investment securities: Taxable 56 Nontaxable Other Total interest income INTEREST EXPENSE: Deposits Other borrowings 66 13 88 26 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Net gain on sale of investment securities Deposit fee income Earnings on life insurance policies Gain on sale of loans Other 97 75 Total noninterest income NONINTEREST EXPENSES: Salaries and employee benefits Net occupancy expense Real estate owned, net 45 ) FDIC insurance Data processing Professional fees Advertising and public relations 74 Postage and supplies Other Total noninterest expenses INCOME (LOSS) BEFORE INCOME TAXES ) 84 ) INCOME TAX NET INCOME (LOSS) $ ) $ 84 $ ) $ Basic earnings (loss) per common share $ ) $ $ ) $ Diluted earnings (loss) per common share $ ) $ $ ) $ 10 BEARSTATE FINANCIAL, INC. AVERAGE CONSOLIDATED BALANCE SHEETS and NET INTEREST ANALYSIS - UNAUDITED (In thousands) Three Months Ended June 30 , Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost (Dollars in Thousands) Interest -earning assets: Loans receivable(1) $ $ % $ $ % Investment securities(2) Other interest -earning assets Total interest -earning assets Noninterest -earning assets Total assets $ $ Interest -bearing liabilities: Deposits $ $ Other borrowings 66 13 Total interest -bearing liabilities Noninterest-bearing deposits Noninterest -bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Net earning assets $ $ Interest rate spread % % Net interest margin % % Ratio of interest -earning assets to Interest -bearing liabilities % % (1) Includes nonaccrual loans. (2) Includes FHLB of Dallas and Federal Reserve Bank stock. Six Months Ended June 30 , Average Balance Interest Average Yield/ Cost Average Balance Interest Average Yield/ Cost (Dollars in Thousands) Interest -earning assets: Loans receivable(1) $ $ % $ $ % Investment securities(2) Other interest -earning assets Total interest -earning assets Noninterest -earning assets Total assets $ $ Interest -bearing liabilities: Deposits $ $ Other borrowings 88 26 Total interest -bearing liabilities Noninterest-bearing deposits Noninterest -bearing liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income $ $ Net earning assets $ $ Interest rate spread % % Net interest margin % % Ratio of interest -earning assets to Interest -bearing liabilities % % (1) Includes nonaccrual loans. (2) Includes FHLB of Dallas and Federal Reserve Bank stock. 11 BEAR STATE FINANCIAL, INC. ASSET QUALITY ANALYSIS - UNAUDITED (In thousands) June 30, 2014 December 31, 2013 % Total % Total Increase Net (2) Assets Net (2) Assets (Decrease) Nonaccrual Loans: One- to four-family residential $ 4,273 % $ 4,258 % $ 15 Nonfarm nonresidential % % ) Farmland % % ) Construction and land development % % ) Commercial % % ) Consumer 24 24 % Total nonaccrual loans % % ) Accruing loans 90 days or more past due Real estate owned % % ) Total nonperforming assets % % ) Performing restructured loans % % 80 Total nonperforming assets and performing restructured loans (1) $ 16,001 % $ 21,059 % $ ) The table does not include substandard loans which were judged not to be impaired totaling $13.6 million at June 30, 2014 and $2.9 million at December 31, 2013 or acquired ASC 310-30 purchased credit impaired loans which are considered performing at June 30, 2014. Loan balances are presented net of undisbursed loan funds, partial charge-offs and interest payments recorded as reductions in principal balances for financial reporting purposes. 12 BEARSTATE FINANCIAL, INC. CALCULATION OF RETURN ON AVERAGE TANGIBLE COMMON STOCKHOLDERS’ EQUITY – UNAUDITED (In thousands) For the Quarter ending 6/30/2014 3/31/2014 12/31/2013 6/30/2013 Net income available to common stockholders $ ) $ ) $ 199 $ 84 Average common stockholders' equity 86,613 71,813 71,764 71,747 Less Average Intangible Assets: Goodwill ) - - - Core Deposit Intangible, net of accumulated amortization ) - - - Average tangible common stockholders' equity $ 80,604 $ 71,813 $ 71,764 $ 71,747 Return on average tangible common stockholders' equity -14.46 % -1.56 % % % BEARSTATE FINANCIAL, INC. CALCULATION OF TANGIBLE BOOK VALUE per COMMON SHARE - UNAUDITED (In thousands) 6/30/2014 3/31/2014 12/31/2013 6/30/2013 Total common stockholder's equity 142,995 71,574 71,187 70,996 Less intangible assets: Goodwill ) - - - Core Deposit Intangible, net of accumulated amortization ) - - - Total intangibles ) - - - Total tangible common stockholder's equity $ 109,734 $ 71,574 $ 71,187 $ 70,996 Common Shares Outstanding 30,027 20,046 20,041 19,898 Tangible book value per common share $ 3.65 $ 3.57 $ 3.55 $ 3.57 13 BEAR STATEFINANCIAL, INC. RECONCILIATION OF NON-GAAP SELECTED CONSOLIDATED FINANCIAL DATA - UNAUDITED (In thousands, except share data) For the Quarter Ending June 30, March 31, December 31, June 30, Net income (loss) $ ) $ ) $ 199 $ 84 Adj: Merger and acquisition expenses 392 20 49 Adj: Pension plan payment 2,900 Adj: Real estate owned provision (one-time) - - - Adj: Income taxes - Total core income (A) $ $ ) $ 248 $ 84 Total revenue $ 7,343 $ 5,062 $ 5,283 $ 4,967 Adj: Gain on sale of securities, net - Total core revenue $ 7,343 $ 5,062 $ 5,283 $ 4,967 Total non-interest expense $ 10,019 $ 5,339 $ 5,084 $ 4,883 Less: Merger and acquisition expenses ) ) ) - Less: Pension plan payment ) - - - Less: Real estate owned provision (one time) ) - - - Core noninterest expense $ $ 5,319 $ 5,035 $ 4,883 Total average assets (B) $ 748,967 $ 556,426 $ 539,926 $ 539,728 Total average stockholders' equity (C) 86,613 71,813 71,764 71,747 Total average tangible stockholders' equity (D) 80,604 71,813 71,764 71,747 Total tangible stockholders' equity, period end (E) 109,734 71,574 71,187 70,996 Total common shares outstanding, period-end (F) 30,026,744 20,046,031 20,041,497 19,897,603 Average diluted shares outstanding (G) 22,020,238 20,041,547 20,894,963 20,879,929 Core earnings per share, diluted (A/G) $ 0.05 $ ) $ 0.01 $ 0.00 Tangible book value per share, period-end (E/F) $ 3.65 $ 3.57 $ 3.55 $ 3.57 Core return on average assets (A/B) % -0.19 % % % Core return on average equity (A/C) % -1.45 % % % Core return on tangible equity (A/D) % -1.45 % % % Efficiency ratio(1) % (1) Efficiency ratio is a non-GAAP ratio that is calculated by dividing core noninterest expense by the sum of net interest income and noninterest income. Other companies may define and calculate this data differently. 14
